95 Ga. App. 318 (1957)
97 S.E.2d 613
FAVORS
v.
THE STATE.
36604.
Court of Appeals of Georgia.
Decided March 15, 1957.
Guy B. Scott, Jr., for plaintiff in error.
Preston M. Almand, Solicitor, contra.
CARLISLE, J.
1. The rule has been laid down by the Supreme Court, and applied by this court, that sentences for criminal offenses "should be certain, definite, and free from ambiguity; and, where the contrary is the case, the benefit of the doubt should be given to the accused." Dixon v. Baughn, 149 Ga. 86, 87 (99 S. E. 34); Cooley v. Dixon, 149 Ga. 506 (101 S. E. 181); Cross v. Huff, 208 Ga. 392 (67 S. E. 2d 124); Taylor v. State, 84 Ga. App. 852 (67 S. E. 2d 828); Fowler v. State, 85 Ga. App. 876 (70 S. E. 2d 599).
2. Under an application of the foregoing principles of law to the facts of the present case, the trial court erred in revoking the purported probation sentence. The defendant was sentenced to pay a fine of $200, including all costs of the prosecution, and to work on the public work camps of Clarke County for the full term of six months. The only proviso for turning the defendant over to the board of commissioners of roads and revenues of the county was the defendant's failure to pay the fine and costs of the prosecution. While the sentence provided further that upon payment of the fine, the six months were to be served outside the public works camp on probation *319 until further order of the court, provided the defendant did not violate State, Federal, or municipal laws, construed as a whole, it is clear that the sentence was an alternative one and that the defendant was to be discharged upon payment of the fines and costs.
Judgment reversed. Gardner, P. J., and Townsend, J., concur.